Case 3:19-cv-00799-SPM Document 59 Filed 02/12/21 Page 1 of 2 Page ID #430




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,
 #S03210,

                      Plaintiff,
                                                  Case No. 19-cv-00799-SPM
 v.

 ERIN MEARS, et. al,

                      Defendants.

                            MEMORANDUM AND ORDER
MCGLYNN, District Judge:

       This matter is before the Court on the “Notice of Contempt of Court” filed by Plaintiff

Bentz. (Doc. 51). Bentz alleges that he is being denied use of the law library and e-filing system

at Menard Correctional Center. As a result, he has been forced to mail his court documents using

the United States Postal Service. Bentz also claims he is not receiving most Notice of Electronic

Filings (“NEFs”) and is receiving court deadline notices after the deadlines have passed. He asks

the Court to impose sanctions upon Defendants and/or the Warden of Menard and Menard

Correctional Center. Defendants have filed a response in opposition. (Doc. 55).

       Because Bentz has failed to adhere to instructions given by the judges in this district to

provide full details of his allegations when filing motions and to refrain from filing duplicative

documents in multiple cases, the request for sanctions is denied. As Defendants point out in their

response, Bentz has repeatedly been instructed to “provide something more than generalize

assertions…[and] to include concrete facts and details” when filing motions and pleadings with

the Court. See Bentz v. Threadgille, No. 17-cv-01384 (Docs. 86, 100). See also Bentz v. Atchinson,

No. 14-cv-001132 (Doc. 105) (denying two motions for contempt because Bentz failed “to

specifically identify any documents that were not actually filed”); Bentz v. Hughs, No. 13-cv-
                                         Page 1 of 2
Case 3:19-cv-00799-SPM Document 59 Filed 02/12/21 Page 2 of 2 Page ID #431




01280 (Doc. 105) (noting that Bentz’s reasons for requesting copies of a transcript were “vague”);

Bentz v. Qualls, No. 14-cv-00562 (Doc. 50) (stating that Bentz’s “generalized allegation of

harassment and threats is insufficient to justify issuance of a preliminary injunction”); Bentz v.

Lindenberg, No. 15-cv-000121 (Doc. 118) (denying motions for contempt for failing to indicate

what documents have not been filed with the court or how he has been prejudiced); Bentz v. Maue,

16-cv-00854 (Doc. 200) (denying motion for status for failure to provide anything more than

general assertions). He has also been warned to refrain from filing the same motions in multiple

cases, as it “wastes judicial resources and creates a risk of inconsistent opinions at the district court

level.” Bentz v. Lindenberg, No. 18-cv-00016 (Doc. 13). See also Bentz v. Maue, No. 16-cv-

000854 (Docs. 43, 50, 52, 251). Bentz has disregarded these instructions. He filed the Notice of

Contempt in this case and six others and fails to provide “concrete facts” regarding his allegations

and how they relate to this case. Therefore, the request for sanctions is DENIED.

        IT IS SO ORDERED.

        DATED: February 12, 2021

                                                         s/Stephen P. McGlynn
                                                        STEPHEN P. MCGLYNN
                                                        United States District Judge




                                             Page 2 of 2
